Citation Nr: 0630412	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  03-11 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from March 1963 to 
March 1965 and from June 1965 to January 1984.  His military 
service included duty in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), that denied entitlement to the benefit sought 
on appeal.

The Board remanded the case in December 2004 and in December 
2005 for further development of the evidence.  The case has 
been returned to the Board for continuation of appellate 
review.


FINDING OF FACT

It is at least as likely as not that the veteran's COPD began 
during his more than 20 years of active military service.  


CONCLUSION OF LAW

COPD was incurred in service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law on 
November 9, 2000.  It since has been codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  And the implementing regulations are codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  

As the Board has found the evidence and information now of 
record to be sufficient to grant the veteran's claim of 
service connection for COPD, a discussion of whether there 
has been compliance with the VCAA is rendered moot.

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA shall consider all information and lay and medical 
evidence of record in a case.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(emphases added.)  

In accordance with 38 C.F.R. § 3.307(b), "[t]he factual basis 
[for establishing a chronic disease] may be established by 
medical evidence, competent lay evidence or both.  Finally, 
38 C.F.R. § 3.303(a) provides that each disabling condition 
for which a veteran seeks service connection, "must be 
considered on the basis of .. all pertinent medical and lay 
evidence."  (Emphasis added.)

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  COPD is not one of the diseases listed 
in 38 C.F.R. § 3.309(a).  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).

Notwithstanding the foregoing, the U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Analysis

Service medical records are negative for a diagnosis of COPD.  
However, the veteran asserts that he experienced the same 
symptoms during service which were diagnosed as COPD after 
service.  He contends that his symptoms were misdiagnosed 
when he had been on active duty. 

Following his retirement from military service, the veteran 
was treated at service department medical facilities.  A 
February 1989 treatment entry indicates a complaint of sore 
throat and cold, and the assessment was bronchial asthma.  
COPD was confirmed in February 1993, and the veteran 
continued to receive treatment for COPD in subsequent years.

A service department physician, in a statement dated in 
August 2003, noted the veteran's service in Vietnam where 
Agent Orange and other herbicides were used to kill 
vegetation.  He remarked that this may have aggravated the 
veteran's lungs, along with his smoking for a long period of 
time, causing COPD.

The Board's December 2004 remand directed that a medical 
opinion be obtained concerning the etiology of the veteran's 
COPD.  The examiner, who evaluated the veteran for VA in 
April 2005, mentioned that the veteran's cigarette smoking 
had begun during service, and added that cigarette smoking is 
responsible for 80 percent of cases of COPD.  The physician 
noted that the veteran reported that he first had coughing 
symptoms in 1969.  The physician also observed that the 
veteran had pulmonary hypertension, a condition recognized as 
a secondary cause of COPD due to hypoxic vasoconstriction.

The April 2005 physician went on to state that environmental 
factors were another cause of COPD, and mentioned such 
factors as gas, fumes, and Agent Orange.  The examiner then 
stated that these factors,..."more likely than not, played an 
environmental role."  Further, the physician remarked that 
the discovery of pulmonary hypertension in 2001 merely 
reflected a chronic, longstanding pulmonary problem.  It was 
the examiner's conclusion that it was more likely than not 
that the veteran's COPD "is smoking related and is service 
related."  The current diagnosis was severe COPD with 
secondary hypertension.

In its December 2005 remand, the Board directed that an 
addendum opinion be obtain to clarify whether the veteran's 
COPD began during his military service or was attributable to 
his exposure to herbicides in Vietnam.  

In a January 2006 addendum opinion, the VA examiner stated 
that it was at least as likely as possible that COPD did 
begin during the veteran's military service and that it was 
at least as likely as possible that COPD was related to Agent 
Orange herbicide in Vietnam, and also to smoking.  

The VA examiner, who provided the January 2006 addendum 
opinion about the etiology of the veteran's COPD, was asked 
to formulate her answer about any influence of Agent Orange 
in the etiology of COPD, in terms clearly specified by the 
Board's December 2005 remand.  Specifically, she was asked to 
state whether it was at least as likely as not that COPD 
began during the veteran's military service, and if not, 
whether in this veteran's particular case, COPD was partially 
attributable to his exposure to herbicides in Vietnam, 
including Agent Orange.  This she did not do, responding 
instead, with the term at least as likely as possible, a 
response that complicates forming a legal conclusion about a 
relationship, if any, between this particular veteran's 
military service and the development of his COPD.  

Nevertheless, the Board concludes that the January 2006 
addendum opinion does link this veteran's COPD to his 
military service.  The veteran reports that he experienced 
symptoms during service which are currently diagnostic of 
COPD.  While the veteran is not competent to establish that 
any pulmonary symptoms he experienced during service were 
early signs of COPD, he is competent to establish that he did 
experience pulmonary symptoms.  Lay testimony is competent 
only when it regards symptoms of an injury or illness and 
only so long as it remains centered upon matters within the 
knowledge and personal observations of the witness.  The U. 
S. Court of Appeals for Veterans Claims has specifically held 
that lay testimony is competent to show that an individual 
had difficulty breathing.  Layno v. Brown, 6 Vet. App. 564, 
471 (1994).  In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Federal Circuit held that lay evidence of 
medical symptoms need not be accompanied by contemporaneous 
medical records in order to support an award of service-
connected benefits.  A VA physician examined the veteran, 
reviewed the records in this case, and elicited a history 
from the veteran, including his report of pertinent symptoms 
such as coughing that began "back in 1969."  The most 
plausible interpretation of the examiner's opinion is that 
she, in fact, believes that the veteran's COPD began during 
his military service.  Giving the veteran the benefit of the 
doubt, the Board finds that the evidence supports a grant of 
service connection for COPD. 


ORDER

Service connection for COPD is granted. 


____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


